19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Richard OCCHINO, Appellant,v.William LANNON;  Steven LaTour; Cheryl Tallberg;  DennisLamkin; Appellees.
No. 93-2927.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 18, 1994.Filed:  March 10, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard Occhino appeals the District Court's1 grant of summary judgment to the defendants in his action brought under 42 U.S.C. Sec. 1983 and several other statutes and constitutional provisions.  For reversal, Occhino argues the District Court erred in converting defendants' motions to dismiss into motions for summary judgment.  He argues he had inadequate notice of the pending summary judgment and there was insufficient evidence to support the judgment.  Occhino also raises several issues that are not properly before this Court.


2
Having carefully reviewed the record, we conclude that summary judgment was properly granted and that the questions presented do not require further consideration.  Accordingly, the judgment of the District Court is summarily affirmed.  See 8th Cir.  R. 47A(a).



1
 The Honorable Paul A. Magnuson, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota